 
Exhibit 10.1

ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignors identified in item 1 below (the “Assignors”) and the Assignee
identified in item 2 below (the “Assignee”).  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.  Any capitalized term not otherwise defined herein shall
have the meaning ascribed to such term in the Servicing Agreement (as defined
below).
 
For the face value of the principal amount of each Assigned Asset (as defined
below) as set forth on Annex B attached hereto, and other good and valuable
consideration herein acknowledged as received, the Assignors hereby sell and
assign to the Assignee without recourse, but subject to certain call rights and
other rights related to the Assigned Assets set forth in that certain Servicing
Agreement, of even date hereof, by and among Main Street Capital Partners, LLC,
Assignee, and BDCA Adviser, LLC (the “Servicing Agreement”), and the Assignee
hereby purchases and assumes from the Assignors, subject to and in accordance
with the Standard Terms and Conditions and the Loan Documents, as of the
Effective Date listed below an undivided percentage interest in (i) each Loan
(which percentage varies from Loan to Loan, such percentage as to a given Loan
being set forth in Exhibit A of the Servicing Agreement opposite the description
of such Loan) and (ii) the proportional rights (based on such percentage
interest applicable to such Loan) under the Loan Documentation related to such
Loan (the foregoing interests with respect to a Loan, an “Assigned Asset” and,
collectively, the “Assigned Assets”), and Assignee hereby assumes and agrees to
perform its proportional obligations under the Loan Documentation with respect
to such Loan, including, without limitation, funding its proportional amount of
any costs and expenses related to amending, enforcing or otherwise administering
such Loan. For the avoidance of doubt, each Assigned Asset shall only include
proportional rights and obligations of a lender under the Loan Documentation
with respect to the applicable Loan in the principal amounts specified on
Exhibit A of the Servicing Agreement, and such Assigned Asset shall not include
any rights or obligations under the Loan Documentation with respect to (i) any
other loans not described on Exhibit A of the Servicing Agreement, including,
without limitation, current or future revolving or other term loans, (ii)
warrants or other equity interests, including, without limitation, warrant and
other equity interests related to the Loans, or (iii) fees, interest or other
payments paid or owed prior to the date hereof or unrelated to the Assigned
Assets.  Each such sale and assignment is, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignors.
 


1.
Assignors:
Main Street Capital Corporation
   
Main Street Capital II, LP
   
Main Street Mezzanine Fund, LP

 
2.
Assignee:       Business Development Corporation of America
   
3.
Borrowers:     See List Attached as Annex B
   
4.
Assigned Assets:        See List Attached as Annex B
   
5.
Trade Date:     August 25, 2011
   
6.
Effective Date:  August 25, 2011

 

 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNORS
MAIN STREET CAPITAL CORPORATION


By: /S/ VINCENT D. FOSTER
Name: VINCENT D. FOSTER
Title: CHIEF EXECUTIVE OFFICER


MAIN STREET CAPITAL II, LP
 
 
By:  Main Street Capital II GP, LLC
its general partner




By: /S/ VINCENT D. FOSTER
Name: VINCENT D. FOSTER
Title: SENIOR MANAGING DIRECTOR


MAIN STREET MEZZANINE FUND, LP


By:  Main Street Mezzanine Management, LLC
its general partner




By: /S/ VINCENT D. FOSTER
Name: VINCENT D. FOSTER
Title: SENIOR MANAGING DIRECTOR




ASSIGNEE
BUSINESS DEVELOPMENT CORPORATION OF AMERICA


By: /S/ NICHOLAS S. SCHORSCH
Name: NICHOLAS S. SCHORSCH
Title: CHIEF EXECUTIVE OFFICER

 
2

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.        Assignor.  Each Assignor (a) represents and warrants that (i) before
giving effect hereto, it is the legal and beneficial owner of the Assigned
Assets listed opposite its name in Exhibit A to the Servicing Agreement, and
(ii) the Assigned Assets are assigned hereunder free and clear of any lien,
encumbrance or other adverse claim, other than claims pursuant to the terms of
this Assignment and Assumption and the Servicing Agreement, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Documents or any collateral thereunder, (iii)
the financial condition of any Borrower, any of its subsidiaries or affiliates
or any other person obligated in respect of any Loan Document or (iv) the
performance or observance by any Borrower, any of its subsidiaries or affiliates
or any other person of any of their respective obligations under any Loan
Document.
 
1.2.        Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, (ii) it meets all the requirements to be an assignee under
the Loan Documents (subject to such consents, if any, as may be required under
the Loan Documents), (iii) from and after the Effective Date, it shall be bound
by the provisions of the Loan Documents as a Lender thereunder and, to the
extent of the Assigned Assets, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Assets and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Assets, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Loan Documents, and has received or has been accorded the opportunity to receive
such documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Assets, and (vi) it has, independently and without
reliance upon Main Street Capital Corporation or any of its affiliates and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Assets; and (b) agrees that (i) it will, independently and
without reliance upon Main Street Capital Corporation or any of its affiliates
or any other person, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.  Furthermore, the
representations and warranties made by Assignee in Section 13 of the Servicing
Agreement are hereby incorporated by reference herein.
 
3

--------------------------------------------------------------------------------

 
 
2.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by and construed under the laws of
the State of Texas, without regard to conflict of law principles.  The parties
agree that all lawsuits, hearings, arbitration or other proceedings shall take
place in Harris County, State of Texas.  The parties irrevocably waive any
objections they may have based on improper venue or inconvenient forum in Harris
County, State of Texas.
 
3.           Incorporation by Reference.  The terms set forth in Sections
9,  17, and 19 of the Servicing Agreement are hereby incorporated by reference
herein.  In addition, the terms set forth in Sections 16, 18, 22 and 23 of the
Servicing Agreement are hereby incorporated by reference herein, with each
reference to “Servicing Agreement” in such sections being deemed a reference to
this Assignment and Assumption Agreement in interpreting such sections as so
incorporated.
 
 


 


 

 
4

--------------------------------------------------------------------------------

 

ANNEX B
 
 
Borrower
 
Loan
Principal Outstanding
 
Amount Assigned to BDCA
 
%
     
MSCC
MSMF
MSC II
Total (2)
 
MSCC
MSMF
MSC II
Total (1)
 
(l)/(2)
                           
Audio Messaging Solutions, LLC
 
Term Loan
1,456,000
7,280,000
5,824,000
14,560,000
 
108,500
542,500
434,000
1,085,000
 
7.45%
California Healthcare Medical Billing, Inc.
 
Term Loan
-
5,340,000
3,513,000
8,853,000
 
-
138,733
91,267
230,000
 
2.60%
Ceres Management, LLC
 
Term Loan
-
2,400,000
1,600,000
4,000,000
 
-
138,000
92,000
230,000
 
5.75%
Condit Exhibits, LLC
 
Term Loan
1,398,285
1,398,285
1,864,379
4,660,948
 
69,000
69,000
92,000
230,000
 
4.93%
Harrison Hydra-Gen, Ltd.
 
Term Loan
573,738
2,294,950
2,868,688
5,737,375
 
23,000
92,000
115,000
230,000
 
4.01%
Indianapolis Aviation Partners, LLC
 
Term Loan
450,000
2,250,000
1,800,000
4,500,000
 
23,000
115,000
92,000
230,000
 
5.11%
Mid-Columbia Lumber Products, LLC
 
Term Loan
-
-
3,900,000
3,900,000
 
-
-
230,000
230,000
 
5.90%
NTS Holdings, Inc.
 
Term Loan
-
3,000,000
3,000,000
6,000,000
 
-
115,000
115,000
230,000
 
3.83%
OMi Holdings, Inc.
 
Term Loan
3,419,500
2,442,500
3,908,000
9,770,000
 
379,750
271,250
434,000
1,085,000
 
11.11%
OPI International Ltd.
 
Term Loan
11,750,000
-
-
11,750,000
 
230,000
-
-
230,000
 
1.96%
Pegasus Research Group, LLC (Televerde)
 
Term Loan
635,839
4,132,951
1,589,596
6,358,386
 
23,000
149,500
57,500
230,000
 
3.62%
PPL RVs, Inc.
 
Term Loan
47S,000
1,900,000
2,375,000
4,750,000
 
23,000
92,000
115,000
230,000
 
4.84%
River Aggregates, LLC
 
Term Loan
350,000
2,275,000
875,000
3,500,000
 
23,000
149,500
57,500
230,000
 
6.57%
           
88,339,709
 
902,250
1,872,483
1,925,267
4,700,000
 
5.32%



 
* BDCA is only being assigned rights with respect to the principal amount of the
term loan indicated and has no rights to participate in any equity, warrants,
additional term loans, or other loans funded before or after such assignment.

 

 
5

--------------------------------------------------------------------------------

 
